Citation Nr: 0803983	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  03-35 893	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to a compensable disability rating for scar, palm 
of right hand (major).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 




INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 RO decision.  This appeal came 
before the Board in June 2006; at which time it was remanded 
for evidentiary and procedural development.  

In September 2007, the RO issued a rating decision which 
increased the veteran's noncompensable initial disability 
rating for scar of the right palm to 10 percent disabling, 
effective from February 29, 2000.  A separate 10 percent 
evaluation was assigned for tendon constriction of the right 
index finger with ankylosis due to right hand laceration, 
effective from April 24, 2007.  

In addition to the foregoing, the Board observes that in an 
October 2007 letter, the veteran discussed claims relating to 
lumbar and cervical spine disabilities.  That matter is 
referred to the RO for appropriate action.  


FINDING OF FACT

On October 19, 2007, prior to the promulgation of a decision 
in the appeal, VA received notification from the appellant 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant, 
in an October 2007 letter withdrew this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


